If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       November 22, 2022
               Plaintiff-Appellee,

v                                                                      No. 358307
                                                                       St. Clair Circuit Court
JOHN FREDERICK VARNDELL, JR,                                           LC No. 20-001666-FH

               Defendant-Appellant.


Before: GLEICHER, C.J., and SERVITTO and YATES, JJ.

PER CURIAM.

       A jury convicted John Frederick Varndell, Jr. of one count of involuntary manslaughter,
MCL 750.321; two counts of possession of a firearm in the commission of a felony (felony-
firearm), second offense, MCL 750.227b(1); felon in possession of a firearm (felon-in-possession),
MCL 750.224f(1); and felon in possession of ammunition, MCL 750.224f(6), for the shooting
death of his 11-year-old stepson during a deer hunt. Varndell contends that the prosecution
presented insufficient evidence to support that he acted with the gross negligence necessary to
convict him of involuntary manslaughter and its attendant felony-firearm charge. The record more
than adequately supports that Varndell was grossly negligent. We affirm.

                                     I. LEGAL STANDARDS

         We review de novo a challenge to the sufficiency of the evidence, reviewing the evidence
and all reasonable inferences in the light most favorable to the prosecution to determine if a rational
trier of fact could find the elements of the charged offense proven beyond a reasonable doubt.
People v Miller, 326 Mich App 719, 735; 929 NW2d 821 (2019). To convict a defendant of
involuntary manslaughter, the prosecution must establish beyond a reasonable doubt that the
defendant unintentionally killed another “with a lesser mens rea of gross negligence or an intent
to injure, and not malice.” People v McMullan, 284 Mich App 149, 152; 771 NW2d 810 (2009)
(quotation marks and citation omitted). The prosecution never suggested that Varndell intended
to injure his stepson; accordingly, the prosecution was required to establish gross negligence.

       Gross negligence for the purpose of involuntary manslaughter has been described as
“acting carelessly in such a manner that manifests a reckless disregard for another’s life.” People


                                                 -1-
v Fredell, ___ Mich App ___; ___ NW2d ___ (2022) (Docket No. 351971); slip op at 8 (cleaned
up). This Court has also described that “[g]ross negligence means wantonness and disregard of
the consequences that may ensue. Wantonness exists when the defendant is aware of the risks but
indifferent to the results; it constitutes a higher degree of culpability than recklessness.” People v
Head, 323 Mich App 526, 532; 917 NW2d 752 (2018) (citations omitted). To establish gross
negligence the following elements must be proven:

       (1) Knowledge of a situation requiring the exercise of ordinary care and diligence
       to avert injury to another.

       (2) Ability to avoid the resulting harm by ordinary care and diligence in the use of
       the means at hand.

       (3) The omission to use such care and diligence to avert the threatened danger when
       to the ordinary mind it must be apparent that the result is likely to prove disastrous
       to another. [People v McCoy, 223 Mich App 500, 503; 566 NW2d 667 (1997)
       (citations omitted).]

                                          II. ANALYSIS

        Varndell exhibited a reckless disregard for life and had the ability to avoid causing harm.
He engaged in risky behavior with a firearm in the dark and in the presence of a large group of
people, including children. On the day of the shooting, Varndell and several family members were
visiting rural property in Michigan. Several individuals decided to hunt deer as part of the
Michigan youth hunt. Varndell supervised his 11-year-old stepson. Varndell shot a deer, but the
wounded animal fled. As darkness settled in, eight people (six adults and two children) wandered
into the woods to find the injured deer. Varndell was armed with a .9 millimeter handgun during
the search despite that he was a convicted felon whose right to carry a firearm had not been
restored. Moreover, Varndell concealed the weapon from his fellow hunters. And Varndell chose
to arm himself and go hunting despite that he had been using marijuana throughout the day.

        Violation of a statute creates a “presumption of ordinary negligence, not gross negligence.”
Wood v Detroit, 323 Mich App 416, 425 n 6; 917 NW2d 709 (2018). In this case, however,
Varndell increased the danger of an already dangerous activity involving firearms by failing to
follow laws and regulations. Varndell described that he was a lifelong hunter well versed in hunter
safety. Despite his knowledge, Varndell made several risky decisions.

        The prosecution presented evidence that during a youth hunt, only minors are permitted to
carry a loaded weapon, not the supervising adult. Yet, Varndell fired the shot that wounded the
deer. The supervising adult must have a hunting license, and must keep the youth within arm’s
reach at all times. MCL 324.43517(2)(a); Wildlife Conservation Order, 2.14(1)(e), available at
 (accessed October
26, 2022). Varndell was not authorized to supervise any youth hunter as he did not have a hunting
license. Moreover, he did not keep his stepson within arm’s reach. Rather, when the party went
into the woods to search for the wounded animal, everyone spread out in a line with about 15 feet
in between them. None were wearing safety orange as required by state law. MCL 324.40116(1).



                                                 -2-
The party went into the woods in the dark and after hunting hours had ended for the day. See
Wildlife Conservation Order, 2.5(1) (hunting hours run from “one half-hour before sunrise to one-
half hour after sunset”).

        After five to 10 minutes, the party broke into two groups. Varndell and his stepson
separated, against youth hunt protocol. Shortly thereafter, Varndell walked away from his group
and headed toward the other group. Before he reached them, Varndell yelled, “I got the deer.”
Another adult in the party replied: “Are you sure it’s the deer?” Varndell responded, “Yes,” and
fired the .9 millimeter pistol eight times.1 Two of the shots struck Varndell’s stepson in the head,
killing him.

         Clay Township Police Chief Michael Koach testified that using a pistol with fully
encapsulated rounds to hunt was unusual and unsafe. A pistol is less accurate than other long-
range hunting weapons, and fully encapsulated bullets tend to “go through the animal and keep
travelling.” It is also unusual for a hunter to shoot more than once to kill game. Chief Koach
asserted that hunters should “never do anything as far as rapid fire.” He further opined, “[W]hat
that tells [him] is you do not have an accurate sight picture to begin with and you do not have an
accurate picture of what you were aiming at.”

        Several witnesses testified that Varndell smoked marijuana throughout the day. Varndell
reportedly smoked marijuana only 20 minutes before he fired the fatal shots and while he searched
the woods for the wounded deer. Approximately four hours after the shooting, a registered nurse
took a sample of Varndell’s blood. The sample contained five nanograms per milliliter of Delta-
9-tetrahydrocannabinol (THC), the active ingredient in marijuana, and 25 nanograms per milliliter
of carboxy THC, the inactive metabolite caused by the body breaking down THC. The prosecution
presented evidence that THC concentration is at its highest five to 15 minutes after an individual
smokes marijuana. Experts agree that marijuana can impact an individual’s judgment and reaction
times. Further, witnesses informed the jury that it is illegal to hunt under the influence. Despite
the witness testimony and the positive blood tests, Varndell denied using any substances that day.
“A jury may infer consciousness of guilt from evidence of lying or deception.” People v Unger,
278 Mich App 210, 227; 749 NW2d 272 (2008).

       Later investigation into the circumstances of the shooting revealed that Varndell fired his
weapon in the dark, outside of legal hunting hours. Moreover, the location of the spent bullet
casings suggested that Varndell did not fire in a direct line and was instead moving the pistol
around as he shot.

       Ultimately, the evidence demonstrated that Varndell was intoxicated by marijuana and
covertly carrying a loaded pistol when he went into the woods, after dark, with a group of eight
people, including children. Despite knowing that his fellow searchers were spread throughout the
woods and not wearing safety orange, Varndell began shooting into the dark when he thought he
saw the deer. Varndell swayed with intoxication as he rapidly fired eight rounds. This behavior
was grossly negligent and caused the death of an 11-year-old child. Accordingly, the prosecution



1
    Varndell’s pistol was actually loaded with 14 rounds.


                                                 -3-
presented sufficient evidence to support Varndell’s conviction of involuntary manslaughter and its
attendant felony-firearm charge.

       We affirm.



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Deborah A. Servitto
                                                            /s/ Christopher P. Yates




                                               -4-